 1
 2
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
 3                                                                   EASTERN DISTRICT OF WASHINGTON


 4                                                                    Apr 30, 2019
 5                                                                        SEAN F. MCAVOY, CLERK



 6                         UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9   CHRISTOPHER D.,                                 No. 2:18-CV-00170-JTR
10
                  Plaintiff,                        ORDER GRANTING PLAINTIFF’S
11                                                  MOTION FOR SUMMARY
12                       v.                         JUDGMENT
13   COMMISSIONER OF SOCIAL
14   SECURITY,
15
                  Defendant.
16
17         BEFORE THE COURT are cross-motions for summary judgment. ECF
18   Nos. 12, 14. Attorney Lora Lee Stover represents Christopher D. (Plaintiff);
19   Special Assistant United States Attorney Alexis Toma represents the
20   Commissioner of Social Security (Defendant). The parties have consented to
21   proceed before a magistrate judge. ECF No. 6. After reviewing the administrative
22   record and the briefs filed by the parties, the Court GRANTS, in part, Plaintiff’s
23   Motion for Summary Judgment; DENIES Defendant’s Motion for Summary
24   Judgment; and REMANDS the matter to the Commissioner for additional
25   proceedings pursuant to 42 U.S.C. §§ 405(g), 1383(c).
26                                   JURISDICTION
27         Plaintiff filed applications for Supplemental Security Income (SSI) and
28   Disability Insurance Benefits (DIB) on March 24, 2014, Tr. 147, 159, alleging


     ORDER GRANTING PLAINTIFF’S MOTION - 1
 1   disability since November 30, 2013, Tr. 300, 302, due to mental health issues and
 2   knee issues, Tr. 333. The applications were denied initially and upon
 3   reconsideration. Tr. 197-200, 203-07. Administrative Law Judge (ALJ) Mark
 4   Kim held a hearing on August 10, 2016 and continued the hearing for Plaintiff to
 5   obtain legal representation. Tr. 82-95. The ALJ held a second hearing on
 6   February 7, 2017 and heard testimony from Plaintiff, medical expert Stephen
 7   Rubin, Ph.D., and vocational expert Fred Cutler. Tr. 96-146. The ALJ issued an
 8   unfavorable decision on March 27, 2017. Tr. 41-56. The Appeals Council denied
 9   review on April 3, 2018. Tr. 1-7. The ALJ’s March 27, 2017 decision became the
10   final decision of the Commissioner, which is appealable to the district court
11   pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for judicial
12   review on May 23, 2018. ECF Nos. 1, 4.
13                                 STATEMENT OF FACTS
14           The facts of the case are set forth in the administrative hearing transcript, the
15   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
16   here.
17           Plaintiff was 50 years old at the alleged date of onset. Tr. 300. Plaintiff
18   completed two years of college in 2012. Tr. 334. His reported work history
19   includes the jobs of forklift driver, group therapist, laborer, line cook, skills coach,
20   dock worker, post commander, detailer, and Atta lift operator. Tr. 334, 340. When
21   applying for benefits Plaintiff reported that he stopped working on November 30,
22   2013 because of his conditions. Tr. 333. Plaintiff reported working since applying
23   for benefits. Tr. 409-10. Income records show as many as six different employers
24   since the alleged date of onset. Tr. 317-24.
25                                STANDARD OF REVIEW
26           The ALJ is responsible for determining credibility, resolving conflicts in
27   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
28   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,


     ORDER GRANTING PLAINTIFF’S MOTION - 2
 1   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 2   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 3   not supported by substantial evidence or if it is based on legal error. Tackett v.
 4   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
 5   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
 6   another way, substantial evidence is such relevant evidence as a reasonable mind
 7   might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S.
 8   389, 401 (1971). If the evidence is susceptible to more than one rational
 9   interpretation, the court may not substitute its judgment for that of the ALJ.
10   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
11   findings, or if conflicting evidence supports a finding of either disability or non-
12   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
13   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
14   evidence will be set aside if the proper legal standards were not applied in
15   weighing the evidence and making the decision. Brawner v. Secretary of Health
16   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
17                      SEQUENTIAL EVALUATION PROCESS
18         The Commissioner has established a five-step sequential evaluation process
19   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
20   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one
21   through four, the burden of proof rests upon the claimant to establish a prima facie
22   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
23   burden is met once the claimant establishes that physical or mental impairments
24   prevent him from engaging in his previous occupations. 20 C.F.R. §§ 404.1520(a),
25   416.920(a)(4). If the claimant cannot do his past relevant work, the ALJ proceeds
26   to step five, and the burden shifts to the Commissioner to show that (1) the
27   claimant can make an adjustment to other work, and (2) specific jobs which the
28   claimant can perform exist in the national economy. Batson v. Comm’r of Soc.


     ORDER GRANTING PLAINTIFF’S MOTION - 3
 1   Sec. Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make
 2   an adjustment to other work in the national economy, he is found “disabled.” 20
 3   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 4                               ADMINISTRATIVE DECISION
 5         On March 27, 2017, the ALJ issued a decision finding Plaintiff was not
 6   disabled as defined in the Social Security Act from November 30, 2013 through
 7   the date of the decision.
 8         At step one, the ALJ found Plaintiff had engaged in substantial gainful
 9   activity from June 25, 2015 through September 30, 2015. Tr. 43. However, the
10   ALJ addressed the remaining steps for the entire alleged period of disability, “for
11   completeness.” Tr. 44.
12         At step two, the ALJ determined that Plaintiff had the following severe
13   impairments: osteoarthritis of both knees; degenerative disc disease of the lumbar
14   spine; depressive disorder; generalized anxiety disorder; and obsessive-compulsive
15   disorder. Tr. 44.
16         At step three, the ALJ found that Plaintiff did not have an impairment or
17   combination of impairments that met or medically equaled the severity of one of
18   the listed impairments. Tr. 44.
19         At step four, the ALJ assessed Plaintiff’s residual function capacity and
20   determined he could perform a range of light work with the following limitations:
21
           [H]e can never climb ladders or scaffolds; he can never crouch or crawl;
22         he can occasionally stoop, kneel, and climb ramps and stairs; he is
23         limited to work involving simple routine tasks with no production rate
           or pace work; and finally, he is limited to work involving occasional
24         and only superficial interaction with the public, and occasional
25         interaction with coworkers.
26   Tr. 47. The ALJ identified Plaintiff’s past relevant work as industrial truck
27   operator, short order cook, merchant patroller, stores laborer, hand packager,
28   kitchen helper, children’s institutional attendant, and substance abuse counselor.


     ORDER GRANTING PLAINTIFF’S MOTION - 4
 1   Tr. 55. The ALJ found that he could not perform this past relevant work. Tr. 54-
 2   55.
 3         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 4   work experience and residual functional capacity, and based on the testimony of
 5   the vocational expert, there were other jobs that exist in significant numbers in the
 6   national economy Plaintiff could perform, including the jobs of housekeeping
 7   cleaner, cafeteria attendant, and agricultural sorter. Tr. 55-56. The ALJ concluded
 8   Plaintiff was not under a disability within the meaning of the Social Security Act
 9   from November 30, 2013, through the date of the ALJ’s decision. Tr. 56.
10                                          ISSUES
11         The question presented is whether substantial evidence supports the ALJ’s
12   decision denying benefits and, if so, whether that decision is based on proper legal
13   standards. Plaintiff contends the ALJ erred by (1) failing to properly weigh his
14   symptom statements, (2) failing to make a proper residual functional capacity
15   determination, and (3) failing to make a proper step five determination.
16                                       DISCUSSION1
17   1.    Plaintiff’s Symptom Statements
18         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
19   statements were unreliable. ECF No. 12 at 12-15.
20         It is generally the province of the ALJ to make determinations regarding the
21
22         1
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING PLAINTIFF’S MOTION - 5
 1   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
 2   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
 3   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
 4   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
 5   and convincing.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v.
 6   Chater, 81 F.3d 821, 834 (9th Cir. 1995). “General findings are insufficient:
 7   rather the ALJ must identify what testimony is not credible and what evidence
 8   undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 9         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
10   and limiting effects of his symptoms to be “not entirely consistent with the medical
11   evidence and other evidence in the record.” Tr. 47. Specifically, the ALJ stated
12   that “[t]he medical evidence shows that the claimant’s condition is generally
13   controlled and responsive to treatment.” Id.
14         This is the only reason for rejecting the symptom statements that Plaintiff
15   identified in ALJ’s decision. ECF No. 12 at 13. In contrast, Defendant argues that
16   the ALJ provided four reasons: (1) Plaintiff’s statements were inconsistent with
17   the medical evidence showing Plaintiff’s symptoms were generally controlled and
18   responsive to treatment; (2) Plaintiff’s statements were contradicted by multiple
19   examining and non-examining opinions; (3) Plaintiff’s statements were
20   undermined by Plaintiff’s work activity during the relevant period; and (4)
21   Plaintiff’s statements were unsupported by medical examinations and mental status
22   findings. ECF No. 14 at 7.
23         Here, the ALJ’s determination that Plaintiff’s symptom statements were not
24   supported by the medical evidence, is clearly stated in the decision and identified
25   by both parties as a reason provided by the ALJ. Tr. 47; ECF No. 12 at 13; ECF
26   No. 14 at 7. However, this reason standing alone is insufficient to support the
27   ALJ’s adverse determination regarding Plaintiff’s symptom statements. Objective
28   medical evidence is a “relevant factor in determining the severity of the claimant’s


     ORDER GRANTING PLAINTIFF’S MOTION - 6
 1   pain and its disabling effects,” but it cannot be the only reason for rejecting a
 2   claimant’s statements regarding his symptoms. Rollins v. Massanari, 261 F.3d
 3   853, 857 (9th Cir. 2001). Furthermore, the ALJ failed to make any direct
 4   comparisons between Plaintiff’s testimony and the medical evidence in the record.
 5   The ALJ summarized Plaintiff’s statements in a function report and at the hearing.
 6   Tr. 47. He then summarized the physical medical evidence and concluded that the
 7   evidence supported the residual functional capacity determination. Tr. 47-49.
 8   Finally, he summarized the psychological medical evidence and concluded that the
 9   evidence supported the residual functional capacity determination. Tr. 49-50. At
10   no point did the ALJ connect any specific medical evidence as undermining any
11   specific statement by Plaintiff regarding his symptoms. Therefore, this is
12   insufficient to meet the specific, clear and convincing standard. See Lester, 81
13   F.3d at 834 (“General findings are insufficient: rather the ALJ must identify what
14   testimony is not credible and what evidence undermines the claimant’s
15   complaints.”); See Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015)
16   (“Because the ALJ failed to identify the testimony she found not credible, she did
17   not link that testimony to the particular parts of the record supporting her non-
18   credibility determination. This was legal error.”).
19         Defendant argues that Plaintiff’s challenge to the ALJ’s determination is
20   inadequate. ECF No. 14 at 8. The Court generally agrees. Plaintiff’s entire
21   argument consists of asserting that Plaintiff has provided evidence sufficient to
22   support his reported symptoms and their alleged severity and that no providers
23   challenged his credibility. ECF No. 12 at 13-14. This would typically be
24   insufficient to challenge the ALJ’s treatment of Plaintiff’s symptom statements as
25   it amounts to asking the Court to reweigh the evidence, which is not the Court’s
26   role. See Tackett, 180 F.3d at 1097 (If the evidence is susceptible to more than one
27   rational interpretation, the court may not substitute its judgment for that of the
28   ALJ.); Andrews, 53 F.3d at 1039 (The ALJ is responsible for determining


     ORDER GRANTING PLAINTIFF’S MOTION - 7
 1   credibility, resolving conflicts in medical testimony, and resolving ambiguities.).
 2   However, the ALJ failed to provide a single, specific reason for rejecting
 3   Plaintiff’s symptom statements beyond that they were unsupported by the medical
 4   evidence. See infra. Therefore, under Rollins, the ALJ erred in his treatment of
 5   Plaintiff’s symptom statements, and a remand is required for the ALJ to evaluate
 6   Plaintiff’s symptom statements properly.
 7         The next two reasons Defendant identifies as the ALJ’s reasons for rejecting
 8   Plaintiff’s symptom statements amount to post hoc rationalizations. See Orn v.
 9   Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (The Court will “review only the reasons
10   provided by the ALJ in the disability determination and may not affirm the ALJ on
11   a ground upon which he did not rely.”). While the ALJ discussed the opinions of
12   examining and non-examining providers, the ALJ never specifically concluded this
13   reason undermined Plaintiff’s statements. Tr. 50-54. Instead, the ALJ found that
14   the medical opinions “show that the claimant retains considerable work-related
15   abilities.” Tr. 50. Likewise, the ALJ discussed Plaintiff’s work during the relevant
16   period, but did not conclude the reason undermined Plaintiff’s statements. Tr. 49.
17   Instead, the ALJ found that the work activity following the alleged date of onset
18   contributed towards the “[b]alance of evidence” supporting the residual functional
19   capacity determination. Id.
20         An ALJ is required to provide reasons that are “sufficiently specific to allow
21   a reviewing court to conclude that the adjudicator rejected the claimant’s testimony
22   on permissible grounds and did not ‘arbitrarily discredit a claimant’s testimony
23   regarding pain.’” Bunnell v. Sullivan, 947 F.2d 341, 345-56 (9th Cir. 1991)
24   (quoting Elam v. Railroad Retirement Bd, 921 F.2d 1210, 1215 (11th Cir. 1991).
25   The Ninth Circuit stated that the finding in Bunnell was intended to supplement the
26   preexisting “clear and convincing” standard with the requirement that the reasons
27   provided by the ALJ must also be “specific.” Burrell v. Colvin, 775 F.3d 1133,
28   1137 (9th Cir. 2014). “The clear and convincing standard is the most demanding


     ORDER GRANTING PLAINTIFF’S MOTION - 8
 1   required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995, 1015 (9th
 2   Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th
 3   Cir. 2002). Therefore, without a specific finding by the ALJ that he rejected
 4   Plaintiff’s statements based on the opinions of examining and non-examining
 5   providers and based on Plaintiff’s work activity, these reasons amount to post hoc
 6   rationalizations, which will not be considered by the Court.
 7         The remaining reason Defendant attributes to the ALJ’s decision, that
 8   Plaintiff’s symptom statements were unsupported by medical examinations and
 9   mental status findings, is the same as the ALJ’s conclusion that the statements
10   were not supported by the medical evidence, Tr. 49, and has been found to not
11   meet the specific, clear and convincing standard. See supra.
12         Therefore, the case is remanded for the ALJ to evaluate Plaintiff’s symptom
13   statements in light of the prevailing case law and the requirements set forth in
14   S.S.R. 16-3p.
15   2.    Residual Functional Capacity Determination
16         Plaintiff challenges the ALJ’s residual functional capacity determination by
17   generally asserting that his limitations were not adequately addressed and should
18   have resulted in a restricted range of sedentary work. ECF No. 12 at 15.
19   Additionally, Plaintiff asserts that the ALJ failed to include Dr. Rubin’s opined
20   limitation that he should work alone. Id. at 16.
21         In forming the residual functional capacity determination, the ALJ is
22   required to consider Plaintiff’s statements regarding his symptoms and their
23   resulting limitations. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Since the case
24   is being remanded for the ALJ to perform a new evaluation of Plaintiff’s symptom
25   statements, a new residual functional capacity determination will also be required.
26   3.    Step Five
27         Plaintiff challenges the ALJ’s step five determination by asserting that the
28   hypothetical presented to the vocational expert was incomplete and should have


     ORDER GRANTING PLAINTIFF’S MOTION - 9
 1   included Dr. Rubin’s opined limitation that he work alone. ECF No. 12 at 16.
 2   Additionally, Plaintiff argues that the jobs the vocational expert identified as ones
 3   he could perform, housekeeping cleaner, cafeteria attendant, and agricultural
 4   sorter, require a worker to maintain pace and production, which is inconsistent
 5   with the testimony of the vocational expert requiring absenteeism and being off
 6   task. Id. at 15-16.
 7         At step five, the burden shifts to the Commissioner to show that (1) the
 8   claimant can make an adjustment to other work, and (2) specific jobs which the
 9   claimant can perform exist in the national economy. Batson, 359 F.3d at 1193-94.
10   In making this determination, the ALJ must consider a claimant’s residual
11   functional capacity and vocational factors. 20 C.F.R. §§ 404.1520(a)(4)(v),
12   404.1520(g), 416.920(a)(4)(v) 416.920(g). Therefore, a new step five
13   determination will be required upon remand following the ALJ’s new residual
14   functional capacity determination.
15                                         REMEDY
16         Plaintiff requests the Court to apply the credit-as-true rule and remand this
17   case for an immediate award of benefits. ECF No. 12 at 16.
18         The decision whether to remand for further proceedings or reverse and
19   award benefits is within the discretion of the district court. McAllister v. Sullivan,
20   888 F.2d 599, 603 (9th Cir. 1989). Under the credit-as-true rule, where (1) the
21   record has been fully developed and further administrative proceedings would
22   serve no useful purpose, (2) the ALJ has failed to provide legally sufficient reasons
23   for rejecting evidence, whether claimant testimony or medical opinion, and (3) if
24   the improperly discredited evidence were credited as true, the ALJ would be
25   required to find the claimant disabled on remand, we remand for an award of
26   benefits. Revels v. Berryhill, 874 F.3d 648, 668 (9th Cir. 2017). Even when the
27   three prongs have been satisfied, the Court will not remand for immediate payment
28   of benefits if “the record as a whole creates serious doubt that a claimant is, in fact,


     ORDER GRANTING PLAINTIFF’S MOTION - 10
 1   disabled.” Garrison, 759 F.3d at 1021.
 2         Here, Plaintiff submitted additional medical evidence to the Appeals
 3   Council, Tr. 2, 8-32, and attached additional medical evidence to his briefing in
 4   this Court, ECF No. 12-1. This continued submission of evidence demonstrates
 5   that the record before the ALJ was not complete and further administrative
 6   proceedings are required. Upon remand, the ALJ will gather any outstanding
 7   medical evidence, evaluate Plaintiff’s symptom statements, make a new residual
 8   functional capacity determination, and make a new step five determination.
 9                                    CONCLUSION
10         Accordingly, IT IS ORDERED:
11         1.     Defendant’s Motion for Summary Judgment, ECF No. 14, is
12   DENIED.
13         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 12, is
14   GRANTED, in part, and the matter is REMANDED for additional proceedings
15   consistent with this Order.
16         3.     Application for attorney fees may be filed by separate motion.
17         The District Court Executive is directed to file this Order and provide a copy
18   to counsel for Plaintiff and Defendant. Judgment shall be entered for Plaintiff
19   and the file shall be CLOSED.
20         DATED April 30, 2019.
21
22                                 _____________________________________
                                             JOHN T. RODGERS
23                                  UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     ORDER GRANTING PLAINTIFF’S MOTION - 11
